TO BE PUBLISHED ..
                                                .                        .




                   ~upmut dhturf uf ~m~rNJ ~L
                                  2017-SC-000266-Ka          [Q)~iJ~1df1clt1 K~~ OiJ~,oc

 KENTUCKY BAR ASSOCIATION                                                       MOVANT



 v.                              IN SUPREME COURT



 ROBERT HANSFORD HOSKINS                                                     RESPONDENT




                                   ·OPINION AND. ORDER
          The Kentucky "Bar Association has filed a Petition for Reciprocal

 Discipline under Supreme·Coi.Jrt Rule ("SCR") 3.435. For th~ reasons set forth

 below, we grant the petitibn and permanently disbar Robert Hansford

 Hoskins. 1


                                I. OPINION AND ORDER.
          ·The Supreme Court of Ohio entered an order on May 23, 2017,
                                                    .         .


. permanently disb~ng Robert Hoskins f~om the practice of law. As a :

'consequence of his disbarment in Ohio, the.KB.A moved for this Court to order
      .            .     .                                        .
 Hoskins to show cause, if he has any, why he should not face .identical



       r Hoskins' KBA Member Number is 87199 and his Bar Roster address is 1040
 Richwood Avenue, Cincinnati, Ohio 45208.
 punishment in Kentucky. We issued a Show Cause Order on June 9, 2017,

 and Hoskins had until June 29, 2017, to respond. He failed to respond to the

 order, and Hoskins 1has presented no evidence to support an· alternative

· disposition, so we grant the KBA's Petition for Reciprocal Discipline in

 compliance ~th SCR 3.435.

        The Ohio Supreme Court Order stems from a five-count charge levied

 against Hoskins for violating the Ohio Rules of Professional Conduct.

        Count One found that Hoskins had violated Ohio Rules 1.4(a)(3),

 3.3(a)(l), 3.4(c), 4. l(a), 5.5(a), 8.4(c), 8.4(h), and 8. l(b), by continuing to

 represent a client in a legal matter after being suspended by the Ohio Supreme

 Court. Hoskins continued practicing law after his suspension by impersonating

 another attorney in communications with opposing counse~ and the court .
       .,
        Count Two held that Hoskins violated Ohio Rules 4.l(a), 5.5(a), and

 8.4(d), by filing a complaint on behalf of his client, participating in a scheduling

 conference with the court, and identifying himself as cou:r;isel for the plaintiff,

 even though he had been suspended from the practice of law for nearly two

months. At a deposition, he was asked by opposing counsel.if he had been

reinstated and Hoskins asserted tl~at he had. Opposing counsel's partner

contacted
     . the Office of Djsciplinary Counsel
                                   .
                                          and was informed that Hoskins in

fact had not been reinstated. This resulted -in the judge staying all further .

proceedings and directing Hoskins to ·advise his client of his suspension.

       Count Three ~ound that Hoskins violated.Ohio Rule 5.5(a). While

suspended from the practice of law, Hoskins ·filed an. adult-adoption petition,



                                             2
attended a hearing in the matter, identified himself as an attorney, entered an

.app~arance,    and examined the petitioners and the adoptee.

      Count Four held that Hoskins violated Ohio Rules l.4(a)(3}, 3.4(c}, and

8.4(c), by his knowing failure to notify his   clie~t,   Mr. Hanks, of his s:us·pension

from the practice of law, and for his dishonesty when questioned about the

suspension. Hoskins also Violated Ohio Rules l.4(a), l.16(d), and l.16(e) .

      . Count Five found that Hoskins h~d violated Ohio Rules l.4(a)(3),.

l.4(a)(4), l.16(d), l.16(e), 3.4(c), and 8.l(b), by failing promptly to respond to a

client's request for an itemized statement and a refund of the unearned portion

of her retainer. Hoskins ultimately sent the client a refund, but did not respond
                                               ' filed by the client.
to letters of inquiry regarding the bar compliant

      Lastly,   ~ount   Six held that Hoskins violated Ohio Rule 5.S(a) by

continuing to represent Dr. Howard Covert while under suspension from the

practice of law.
                                                                              (


      As the KBA notes, Kentucky's Rules of Professional Conduct contain

identical or similar versions of almost all the Ohio Rules violated by Hoskins.

      This Court finds that

   1. There is no evidence of fraud in the Ohio proceedings;

   2. The misconduct in Ohio. does not warrant a substantially different

      disdpline in Kentucky;

   3. Hoskins has failed to respond to this Court's Show Cause Order;

   4. The final adjudication of Hoskins's professional misconduct by the Ohio

      Supreme Court establishes conclusively his professional misconduct for

      purposes of identical discipline in Kentucky.

                                          ·3
     .-•
.i
'

                 Accordingly; the Court ORDERS:

              1. Under    ~CR   3.435(4), Hoskins is permanently disbarred from the practice

                 of law in Kentucky, effective 10 days from the date of the rendition of this

                 order;

              2. Hoskins must notify all courts and clients of his disbarment in

                 accordance with SCR 3.390. Those notifications must be made·by letter

                 in the Unite.d States mail within ten days from the date of entry of this

                 Opinion· and Order. Hoskins must also simultaneously provide a copy of

                 all notification letters to the Office of Bar Counsel. Also, to the extent

                 possible, Hoskins must cancel and cease any advertising activities in

                 which he is engaged; AND

              3. In accordance with SCR 3.450, Hoskins is directed to pay all costs
                                      I
                 associated with these disciplinary proceedings, for which execution may .

                 issue from this Court upon finality of this Opinion and Order.

           All sitting. All concur.

                 ENTERED: September 28, 2017.




                                                  c




                                                      4